Chalmees, J.,
delivered the opinion of the court.
If the defendant had in the Circuit Court asked leave in time to put in an affidavit denying the correctness of the account sued on, it would have been proper to have allowed it, though none had been filed in the Justice’s Court. But no such leave was asked until after the parties had gone to the jury, and the plaintiff, having read his account and the affidavit of its correctness-, closed his case. There was no error in the refusal of the court to then allow the' defendant to put in a counter affidavit. The plaintiff had already entitled himself to verdict and judgment. Code 1871, § 782 ; Bower v. Henshaw, 53 Miss. 345; Reinhardt v. Carter, 49 Miss. 315.

Judgment affirmed.